DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 383-425 are pending.
Applicant's election with traverse of group I, claims 383-418 in the reply filed on 06/28/2022 is acknowledged.  The traversal is on the ground(s) that it would not be unduly burdensome to perform a search on all of the claims together in the present application. Therefore, Applicant traverses the requirement for restriction issued in the present application. Further, Applicant does not acquiesce to any of the assertions made in the March 28, 2022 Restriction Requirement regarding “special technical features,” particularly as they relate to cited reference CN103374575-A. Applicant will address cited reference CN103374575-A if and when it is used in a rejection of one or more claims. This is not found persuasive because This is not found persuasive because search burden is irrelevant to a holding of lack of unity under PCT Rule 13. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 419-425 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/28/2022.
In addition, Applicant elects species 2 directed to “nt 166 nt 3515 of SEQ ID NO 61”.' With respect to the species election, Applicant believes that the reference to claim 410 is a typographical error and, instead, should refer to claim 419.
The typographical to claim 410 is a typographical error and, instead, should refer to claim 419 error is persuasive.
Claims 419-425 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/28/2022.
Claims 383-418 are under consideration.
Priority
This application is a U.S. national phase filing under 35 U.S.C. & 371 of International Application No. PCT/IB2018/055755, filed July 31, 2018, which claims priority under 35 U.S.C. § 119(e) to U.S. Application No. 62/539,473 filed on July 31, 2017. As such the effectively filed date for the instant application is July 31, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2020, 08/31/2021, 06/28/2022, 07/25/2022,  and 08/24/2022 was filed an in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 383-418 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt (WO2004023973, see score sequence alignment below for instant SEQ ID NO: 4). 
Regarding claim 383, Schmidt discloses a vector comprising a nucleic acid comprising a sequence encoding a CYP4V2 protein having 100% sequence identity with instantly claimed SEQ ID NO: 4 operably linked to a regulatory sequence (p 185-186, claims 1, 9).
Regarding claim 384,  Schmidt discloses wherein the vector is a viral vector or a plasmid (p 152, lines 11-15, lines 35-36).
Regarding claim 385,  Schmidt discloses, wherein the viral vector is a retrovirus (p 152, lines 35-36).
Regarding claim 396,  Schmidt discloses, wherein the vector is a plasmid (p 152, lines 11-15).
Regarding claim 399,  Schmidt discloses, wherein the regulatory sequence comprises a promoter (p 185-186, claims 1, 9).
Regarding claims 400-401,  Schmidt discloses,  a constitutively active promoter, (e.g., from cytomegalovirus (CMV), Rous sarcoma virus (RSV), SV40 virus, thymidine kinase (TK), or ~-actin genes), (ii) an inducible promoter (e.g., the tetracycline-regulated promoter (p 152, lines 15-18).
Regarding claim 403,  Schmidt discloses,  wherein the regulatory sequence comprises an enhancer (p 94 lines 18-20).
Regarding claim 406, Schmidt discloses determination of the poly A site was performed by examining an area of the cDNA 35 bp upstream to 120 bp downstream of the 3' end and searching for the presence of the eleven known variants of the poly-adenylation signal, identified poly A signals were referred to as verified 3' Anchors (p 18-129 lines 1-5). 
Thus, Schmidt anticipates the invention.
Score sequence alignment for instant SEQ ID NO: 4
RESULT 1
ABM83867
ID   ABM83867 standard; protein; 525 AA.
XX
AC   ABM83867;
XX
DT   24-JUL-2008  (revised)
DT   18-NOV-2004  (first entry)
XX
DE   Human diagnostic and therapeutic pprotein SEQ ID NO:4116.
XX
KW   gene therapy; human diagnostic and therapeutic polynucleotide; dithp;
KW   BOND_PC; cytochrome P450, family 4, subfamily v, polypeptide 2;
KW   cytochrome P450 4V2; CYP4V2; CYP4AH1; BCD; MGC43534; retina CYP4V2;
KW   FLJ18432.
XX
OS   Homo sapiens.
XX
CC PN   WO2004023973-A2.
XX
CC PD   25-MAR-2004.
XX
CC PF   12-SEP-2003; 2003WO-US028227.
XX
PR   12-SEP-2002; 2002US-0410259P.
PR   12-SEP-2002; 2002US-0410260P.
XX
CC PA   (INCY-) INCYTE CORP.
XX
CC PI   Schmidt JP,  Wright RJ,  Bruns CM,  Marjanovic MM,  Shen F;
CC PI   Harthshorne TA,  Suchorolski MT,  Altus CM,  Pitts SJ,  Elder LV;
CC PI   Mooney EM,  Delegeane AM,  Panesar IS,  Banville SC,  Reddy TP;
CC PI   Stevens KA,  Blanchard JL,  Panzer SR,  Wang X,  Au AP,  Gerstin EH;
CC PI   Peralta CH,  Anderson SB,  Rioux P,  Shen EJ,  Wu MC,  Stuve LL;
CC PI   Lagace RE,  Spiro PA,  Stewart EA,  Wingrove J,  Vitt UA,  Kirton ES;
CC PI   Xu Y,  Kwong M,  Policky JL,  Hurwitz BL,  Ma Y,  Jackson JL,  Gietzen D;
CC PI   Patury S,  Shi X,  Suarez CJ;
XX
DR   WPI; 2004-329368/30.
DR   N-PSDB; ACN42519.
DR   PC:NCBI; gi187960086.
XX
CC PT   New diagnostic and therapeutic polynucleotides and polypeptides, useful 
CC PT   in diagnosing a condition, disease or disorder associated with human 
CC PT   molecules, e.g. autoimmune or inflammatory disorders, in gene therapy or 
CC PT   in gene mapping.
XX
CC PS   Claim 27; Page; 190pp; English.
XX
CC   The invention relates to novel diagnostic and therapeutic polynucleotides
CC   selected from one of the 2722 sequences defined in the specification. A 
CC   polynucleotide of the invention may have a use in gene therapy. The human
CC   diagnostic and therapeutic polynucleotides (dithp) or polypeptides may be
CC   used to diagnose a particular condition, disease or disorder associated 
CC   with human molecules, e.g. cell proliferative disorders, 
CC   autoimmune/inflammatory disorder, developmental disorder, endocrine 
CC   disorder, neurological disorders, gastrointestinal disorders, or 
CC   infections caused by virus, bacteria, fungi or parasite. The dithp 
CC   molecules may also be used in genetic mapping, in identifying individuals
CC   from minute biological samples, in detecting single nucleotide 
CC   polymorphisms, as molecular weight markers, and for somatic or germline 
CC   gene therapy. The present sequence represents a dithp protein of the 
CC   invention. Note: The sequence data for this patent is not represented in 
CC   the printed specification, but was obtained in electronic format directly
CC   from WIPO at www.wipo.int/pct/en/sequences/listing.htm
CC   
CC   Revised record issued on 07-JUL-2008 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 525 AA;

  Query Match             100.0%;  Score 2775;  DB 5;  Length 525;
  Best Local Similarity   100.0%;  
  Matches  525;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAGLWLGLVWQKLLLWGAASALSLAGASLVLSLLQRVASYARKWQQMRPIPTVARAYPLV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAGLWLGLVWQKLLLWGAASALSLAGASLVLSLLQRVASYARKWQQMRPIPTVARAYPLV 60

Qy         61 GHALLMKPDGREFFQQIIEYTEEYRHMPLLKLWVGPVPMVALYNAENVEVILTSSKQIDK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GHALLMKPDGREFFQQIIEYTEEYRHMPLLKLWVGPVPMVALYNAENVEVILTSSKQIDK 120

Qy        121 SSMYKFLEPWLGLGLLTSTGNKWRSRRKMLTPTFHFTILEDFLDIMNEQANILVKKLEKH 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SSMYKFLEPWLGLGLLTSTGNKWRSRRKMLTPTFHFTILEDFLDIMNEQANILVKKLEKH 180

Qy        181 INQEAFNCFFYITLCALDIICETAMGKNIGAQSNDDSEYVRAVYRMSEMIFRRIKMPWLW 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 INQEAFNCFFYITLCALDIICETAMGKNIGAQSNDDSEYVRAVYRMSEMIFRRIKMPWLW 240

Qy        241 LDLWYLMFKEGWEHKKSLQILHTFTNSVIAERANEMNANEDCRGDGRGSAPSKNKRRAFL 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LDLWYLMFKEGWEHKKSLQILHTFTNSVIAERANEMNANEDCRGDGRGSAPSKNKRRAFL 300

Qy        301 DLLLSVTDDEGNRLSHEDIREEVDTFMFEGHDTTAAAINWSLYLLGSNPEVQKKVDHELD 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 DLLLSVTDDEGNRLSHEDIREEVDTFMFEGHDTTAAAINWSLYLLGSNPEVQKKVDHELD 360

Qy        361 DVFGKSDRPATVEDLKKLRYLECVIKETLRLFPSVPLFARSVSEDCEVAGYRVLKGTEAV 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 DVFGKSDRPATVEDLKKLRYLECVIKETLRLFPSVPLFARSVSEDCEVAGYRVLKGTEAV 420

Qy        421 IIPYALHRDPRYFPNPEEFQPERFFPENAQGRHPYAYVPFSAGPRNCIGQKFAVMEEKTI 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 IIPYALHRDPRYFPNPEEFQPERFFPENAQGRHPYAYVPFSAGPRNCIGQKFAVMEEKTI 480

Qy        481 LSCILRHFWIESNQKREELGLEGQLILRPSNGIWIKLKRRNADER 525
              |||||||||||||||||||||||||||||||||||||||||||||
Db        481 LSCILRHFWIESNQKREELGLEGQLILRPSNGIWIKLKRRNADER 525

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims  383, 387-391, 395, 411, 415-418 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (WO2004023973, see score sequence alignment below for instant SEQ ID NO: 4) in view of Cronin (US20150376240).
Regarding claim 383, Schmidt discloses a vector comprising a nucleic acid comprising a sequence encoding a CYP4V2 protein having 100% sequence identity with instantly claimed SEQ ID NO: 4 operably linked to a regulatory sequence (p 185-186, claims 1, 9). Regarding claim 384,  Schmidt discloses wherein the vector is a viral vector or a plasmid (p 152, lines 11-15, lines 35-36). Regarding claim 385,  Schmidt discloses, wherein the viral vector is an adeno associated virus (AAV) for therapeutic use in gene delivery into appropriate target cells for a particular condition, disease, or disorder including cerebelloretinal hemangioblastomatosis (p 150, lines 4-10, p 135-138). Regarding claim 396,  Schmidt discloses, wherein the vector is a plasmid (p 152, lines 11-15). Regarding claim 397,  Schmidt discloses, other gene delivery mechanisms include liposome-derived systems, artificial viral envelopes, and other systems known in the art  (p 150, lines 12-14). Regarding claim 399,  Schmidt discloses, wherein the regulatory sequence comprises a promoter (p 185-186, claims 1, 9). Regarding claims 400-401,  Schmidt discloses,  a constitutively active promoter, (e.g., from cytomegalovirus (CMV), Rous sarcoma virus (RSV), SV40 virus, thymidine kinase (TK), or ~-actin genes), (ii) an inducible promoter (e.g., the tetracycline-regulated promoter (p 152, lines 15-18).Regarding claim 403,  Schmidt discloses,  wherein the regulatory sequence comprises an enhancer (p 94 lines 18-20). Regarding claim 406, Schmidt discloses determination of the poly A site was performed by examining an area of the cDNA 35 bp upstream to 120 bp downstream of the 3' end and searching for the presence of the eleven known variants of the poly-adenylation signal, identified poly A signals were referred to as verified 3' Anchors (p 18-129 lines 1-5). 
Schmidt does not teach, (i)  wherein the rAAV vector comprises a VP1, VP2, or VP3 capsid protein selected from any serotype of AAV1, AAV2, AAV3, AAV4, AAVS, AAV6, AAV7, AAV8, AAVS, AAV10, AAV11, AAV12, or another naturally derived serotype or isolate or clade of AAV, or hybrids, variants or derivatives thereof as in claim 387.
However, before the instant effective filing date of the instant invention, Cronin teaches Recombinant Adeno-Associated Virus (rAAV) vectors comprising a VP1, VP and VP3 capsid protein of AAV1, -2, -3A, -3B, -4, -6, -7, and -8 serotype for  treating various ocular disorders (abstract, [0043], [0046], claims 1, 5) (instant claim 387). Regarding claim 388, Cronin teaches the rAAV vector comprises a minigene comprising a selected transgene which is flanked by AAV 5′ ITR and AAV 3′ ITR [0057]. Regarding claim 389, Cronin teaches the rAAV vector is cap sequences of a different AAV serotype to form a chimeric AAV vector, such as AAV2/8 [0057]. Regarding claim 390-391, Cronin teaches pseudotyped vectors, wherein the capsid of one AAV is replaced with a heterologous capsid protein, such as AAV2/8-b (or AAV2/8-h) (see [0059]). Regarding claims 392, 411, Cronin teaches, wherein the rAAV vector is made herein to AAV8, it is to be understood that mutations in the homologous region of other AAV serotype capsids are also encompassed “wild type” refers to the native AAV sequence without mutation in aa 587-595 (using AAV8 numbering) of the capsid protein. However it is not intended that only naturally occurring AAV be the source of the wild type sequence. Useful herein are non-naturally occurring AAV, including, without limitation, recombinant, modified or altered, chimeric, hybrid, synthetic, artificial, etc., AAV. This includes AAV with mutations in regions of the capsid other than in aa 587-595, provided they are used as the “starting sequence” for generating the mutant capsid described herein [0045]. Regarding claim 395, Cronin teaches, wherein the AAV is a self-complementary AAV (see claims 14, 73).  Cronin also teaches, that the AAV termed AAV-b effectively transduces bipolar, ganglion, and other ocular cells. In addition, a primary benefit of AAV-b is its strength. Injection of AAV-b results in efficient and early onset transduction of cone photoreceptors, inner retinal cells and ganglion cells. It was noted that AAV8-b targets cone photoreceptors and bipolar cells extremely efficiently. In addition, AAV-b is able to transduce these cells using a relatively low titer of virus. A further recognized benefit of AAV-b is the early onset of gene expression in some tissues [0051]. Regarding claim 415, 418, Cronin teaches the targeted cell is an RPE cell [0096]. Regarding claim 416, Cronin teaches including human cells [0076]. Regarding claim 417, Cronin teaches the AAV capsid and this library cloned into the plasmid pRFP-AAV8cap (FIG. 3), the AAV viral library was then produced by triple transfection of 293T cells using standard methods [0111]. 
Accordingly it would have been obvious to a person of ordinary skill in the art to combine the rAAV vector comprising a nucleic acid comprising a sequence encoding a CYP4V2 protein having 100% sequence identity with instantly claimed SEQ ID NO: 4 operably linked to a regulatory sequence used for gene therapy of cerebelloretinal hemangioblastomatosis as disclosed by Schmidt by including into the rAAV vectors a VP1, VP and VP3 capsid protein of AAV1, -2, -3A, -3B, -4, -6, -7, and -8 serotype and the chimeric AAV2/8 targets cone photoreceptors and bipolar cells extremely efficiently using a relatively low titer of virus for treating various ocular disorders as disclosed by Cronin. It would have been obvious because Cronin teaches that it is within the skill of the art to use rAAV vectors a VP1, VP and VP3 capsid protein of the chimeric AAV2/8 targets cone photoreceptors and bipolar cells extremely efficiently using a relatively low titer of virus for treating various ocular disorders and because Schmidt teaches that it is within the skill of the art to use vector comprising a nucleic acid comprising a sequence encoding a CYP4V2 protein having 100% sequence identity with instantly claimed SEQ ID NO: 4 operably linked to a regulatory sequence with a rAAV vector for therapeutic use in gene delivery into appropriate target cells for treating cerebelloretinal hemangioblastomatosis.
One would have been motivated to include into the rAAV vector the chimeric AAV2/8 capsid to receive the expected benefit of VP1, VP and VP3 capsid protein targets cone photoreceptors and bipolar cells extremely efficiently using a relatively low titer of virus for treating various ocular disorders.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining vector comprising a nucleic acid comprising a sequence encoding a CYP4V2 protein having 100% sequence identity with instantly claimed SEQ ID NO: 4 operably linked to a regulatory sequence with a rAAV vector for therapeutic use in gene delivery into appropriate target cells for treating cerebelloretinal hemangioblastomatosis with the chimeric AAV2/8 capsid to receive the expected benefit of VP1, VP and VP3 capsid protein targets cone photoreceptors and bipolar cells extremely efficiently using a relatively low titer of virus for treating various ocular disorders by combining the teachings of Schmidt and Cronin.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.

2.	Claims 383, 392-394, 404-405, 407, 410, 412, 414, are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (WO2004023973, see score sequence alignment below for instant SEQ ID NO: 4) in view of Cronin (US20150376240) as applied to claims 383, 387-391, 395, 415-418 above and further in view of Groendahl (WO2017/072515, published 04/05/2017). 
The teachings of Schmidt and Cronin apply here as indicated above.
Schmidt and Cronin do not teach, wherein the rAAV vector comprises one or more modifications to one or more naturally derived AAV capsid proteins.
However, before the instant effective filing date of the instant invention, Groendahl (WO2017072515, published 05/04/2017) teaches rAAV vectors which comprises capsid proteins i.e. VP1, VP2 and/or VP3, the derivative be a chimeric, shuffled or capsid-modified derivative of one or more naturally occurring where the AAV vector is useful for treating or preventing a complement-mediated disorder of the eye (abstract, p 34 lines 3-5) (instant claim 392). Regarding claim 393, Groendahl teaches, wherein the AAV capsid protein comprises the AAV vector comprises an AAV8 capsid with an Y733F mutation (p 31 line 12). Regarding claim 394, Groendahl  teaches, the AAV particles those with an AAV2 genome and AAV2 capsid proteins (AAV2/2), those with an AAV2 genome and AAV5 capsid proteins (AAV2/5) and those with an AAV2 genome and AAV8 capsid proteins (AAV2/8), as well as those with an AAV2 genome and capsid proteins of more than one serotype (p 36 lines 3-6). Regarding claim 404, Groendahl teaches enhancer elements, posttranscriptional regulatory elements (RPE) and polyadenylation sites (p 37 lines 30-34). Regarding claim 405, Groendahl  teaches the AAV vector comprises a cytomegalovirus (CMV) enhancer element (p 5, lines 5-7). Regarding claim 407, Groendahl teaches polyadenylation site is the Bovine Growth Hormone poly-A signal (p 37, lines 33-34). Regarding claim 410, Groendahl  teaches the AAV vector of the invention may comprise portions of the 5'-UTR or 3'-UTR from the native transgene transcript (p  37, lines 28-29).  Regarding claim 412, Groendahl teaches, wherein the promoter sequence active only in a specific host cell environment, thus allowing for targeted expression of the transgene in a particular cell type (e.g. a tissue specific promoter) that the promoter should be functional in the target cell background (p 34 lines 15-22). Regarding claim 414, Groendahl teaches, the AA V vector also comprise one or more additional regulatory sequences which may act pre- or post-transcriptionally, portions of the 5'-UTR or 3'-UTR from the native transgene transcript (p 37 lines 25-29).  
Accordingly it would have been obvious to a person of ordinary skill in the art to combine the rAAV vector with VP1, VP2, VP3 capsids used for gene therapy of cerebelloretinal hemangioblastomatosis as disclosed by Schmidt/Cronin by including into the rAAV vectors rAAV vectors which comprises capsid proteins i.e. VP1, VP2 and/or VP3, the derivative may be a chimeric, shuffled or capsid-modified derivative of one or more naturally occurring where the AAV vector is useful for treating or preventing a complement-mediated disorder of the eye as disclosed by of Groendahl useful for treating or preventing a complement-mediated disorder of the eye.
It would have been obvious because the Groendahl teaches it is within the skill of an ordinary skill in the art to use capsid-modified derivative of one or more naturally occurring where the AAV vector is useful for treating disorder of the eye and because Schmidt/Cronin vector comprising a nucleic acid comprising a sequence encoding a CYP4V2 protein having 100% sequence identity with instantly claimed SEQ ID NO: 4 operably linked to a regulatory sequence with a rAAV for treating eye diseases.
One would have been motivated to do so in order to receive the expected benefit of capsid-modified derivative of one or more naturally occurring where the AAV vector is useful for treating or preventing a complement-mediated disorder of the eye and also chimeric, shuffled or capsid-modified derivatives provide one or more desired functionalities for the AAV vector, thus, these derivatives display increased efficiency of gene delivery, decreased immunogenicity (humeral or cellular), an altered tropism range and/or improved targeting of a particular cell type compared to an AAV vector comprising a naturally occurring AAV genome, such as that of AAV2.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining AAV vector  instantly claimed SEQ ID NO: 4 operably linked to a regulatory sequence with a rAAV for treating eye diseases with capsid-modified derivative of one or more naturally occurring where the AAV vector is useful for treating or preventing a complement-mediated disorder of the eye and also chimeric, shuffled or capsid-modified derivatives provide one or more desired functionalities for the AAV vector by combining the teachings of Schmidt/Cronin with Groendahl.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
3.	Claims 383, 398 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (WO2004023973, see score sequence alignment below for instant SEQ ID NO: 4) in view of Cronin (US20150376240) as applied to claims  383, 387-391, 395, 415-418 above and further in view of Li (CN103374575B see score sequence alignment below and translated copy of CN103374575B).
The teachings of Schmidt and Cronin apply here as indicated above.
Schmidt and Cronin do not teach, wherein the sequence encoding the CYP4V2 protein of a variant thereof has at least 76% identity with any of SEQ ID Nos: 1-3.
However, before the instant effective filing date of the instant invention, Li discloses the sequence identical to instant SEQ ID NO: 1 and the corresponding protein by teaching in [0012] [0012] according to an embodiment of the present invention, compared with SEQ ID NO: 1, the nucleic acid has F73L mutation. The expression "nucleic acid encoding a CYP4V2 mutant" as used herein refers to a nucleic acid substance corresponding to a gene encoding a CYP4V2 mutant, that is, the type of nucleic acid is not particularly limited, and may be any nucleic acid containing a CYP4V2 mutant. A polymer of deoxyribonucleotides and/or ribonucleotides encoding the corresponding genes, including but not limited to DNA, RNA or cDNA. According to a specific example of the present invention, the aforementioned nucleic acid encoding the CYP4V2 mutant is DNA [0012]. 
Accordingly it would have been obvious to a person of ordinary skill in the art to modify the CYP4V2 sequence of Schmidt/Cronin by using the AAV vector arrangement as disclosed by Schmidt/Cronin by using the SEQ ID NO: 1 of Li  since the combined art of Schmidt/Cronin and Li teach the product for the same intended use namely for the treatment or prevention of retinal degenerative disease. 
An artisan would be motivated to choose SEQ ID NO:1 for treating eye diseases as taught by Li with a reasonable expectation of success for an obvious variant that would expect to work in treating eye diseases. 
Absent of any evidence to the contrary that the combined art product for a different intended use and it is not admitted that the effect by them is also remarkable. Therefore, invention concerning the claim 398  could have been invented by a person skilled in the art on the basis of invention described by Li.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.

Score sequence alignment for instant SEQ ID NO: 1 
RESULT 1
BBC18586
ID   BBC18586 standard; cDNA; 1578 BP.
XX
AC   BBC18586;
XX
DT   10-APR-2014  (first entry)
XX
DE   Human wild type CYP4V2 gene (bases 305-1882), SEQ: 1.
XX
KW   CYP4V2 gene; Cytochrome P450 4V2; drug screening; gene; ophthalmological;
KW   prophylactic to disease; retinal degeneration; screening; ss;
KW   therapeutic.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   CDS             1..1578
FT                   /*tag=  a
FT                   /product= "Human wild type CYP4V2 protein"
XX
CC PN   CN103374575-A.
XX
CC PD   30-OCT-2013.
XX
CC PF   16-APR-2013; 2013CN-10130824.
XX
PR   16-APR-2013; 2013CN-10130824.
XX
CC PA   (UYTH-) UNIV THIRD MILITARY MEDICAL FIRST AFFILI.
XX
CC PI   Li Q,  Li S,  Liu Y,  Meng X,  Xu H,  Yin Z;
XX
DR   WPI; 2014-A54236/21.
XX
CC PT   New isolated disease-causing specific mutant gene for Bietti's 
CC PT   crystalline dystrophy, useful for the treatment or prevention of primary 
CC PT   crystal retinal degeneration disease.
XX
CC PS   Claim 1; SEQ ID NO 1; 24pp; Chinese.
XX
CC   The present invention provides a novel isolated CYP4V2 mutant gene which 
CC   is useful for screening a medicament for the treatment or prevention of 
CC   primary retinal degeneration (Bietti's crystalline dystrophy/BCD) in a 
CC   subject. The invention further provides: a method for screening a 
CC   biological sample which is susceptible to primary retinal degeneration 
CC   disease; a system for screening the primary retinal degeneration disease;
CC   and a method for screening a medicament for the treatment or prevention 
CC   of primary crystal retinal degeneration disease. The preset sequence 
CC   represents a human wild type CYP4V2 gene. The CYP4V2 F73L mutant is 
CC   useful for screening a medicament for treating or preventing primary 
CC   retinal degeneration in a subject.
XX
SQ   Sequence 1578 BP; 431 A; 345 C; 403 G; 399 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 1578;  DB 48;  Length 1578;
  Best Local Similarity   100.0%;  
  Matches 1578;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGGCGGGGCTCTGGCTGGGGCTCGTGTGGCAGAAGCTGCTGCTGTGGGGCGCGGCGAGT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGGCGGGGCTCTGGCTGGGGCTCGTGTGGCAGAAGCTGCTGCTGTGGGGCGCGGCGAGT 60

Qy         61 GCCCTTTCCCTGGCCGGCGCCAGTCTGGTCCTGAGCCTGCTGCAGAGGGTGGCGAGCTAC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GCCCTTTCCCTGGCCGGCGCCAGTCTGGTCCTGAGCCTGCTGCAGAGGGTGGCGAGCTAC 120

Qy        121 GCGCGGAAATGGCAGCAGATGCGGCCCATCCCCACGGTGGCCCGCGCCTACCCACTGGTG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GCGCGGAAATGGCAGCAGATGCGGCCCATCCCCACGGTGGCCCGCGCCTACCCACTGGTG 180

Qy        181 GGCCACGCGCTGCTGATGAAGCCGGACGGGCGAGAATTTTTTCAGCAGATCATTGAGTAC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GGCCACGCGCTGCTGATGAAGCCGGACGGGCGAGAATTTTTTCAGCAGATCATTGAGTAC 240

Qy        241 ACAGAGGAATACCGCCACATGCCGCTGCTGAAGCTCTGGGTCGGGCCAGTGCCCATGGTG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 ACAGAGGAATACCGCCACATGCCGCTGCTGAAGCTCTGGGTCGGGCCAGTGCCCATGGTG 300

Qy        301 GCCCTTTATAATGCAGAAAATGTGGAGGTAATTTTAACTAGTTCAAAGCAAATTGACAAA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GCCCTTTATAATGCAGAAAATGTGGAGGTAATTTTAACTAGTTCAAAGCAAATTGACAAA 360

Qy        361 TCCTCTATGTACAAGTTTTTAGAACCATGGCTTGGCCTAGGACTTCTTACAAGTACTGGA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 TCCTCTATGTACAAGTTTTTAGAACCATGGCTTGGCCTAGGACTTCTTACAAGTACTGGA 420

Qy        421 AACAAATGGCGCTCCAGGAGAAAGATGTTAACACCCACTTTCCATTTTACCATTCTGGAA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 AACAAATGGCGCTCCAGGAGAAAGATGTTAACACCCACTTTCCATTTTACCATTCTGGAA 480

Qy        481 GATTTCTTAGATATCATGAATGAACAAGCAAATATATTGGTTAAGAAACTTGAAAAACAC 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 GATTTCTTAGATATCATGAATGAACAAGCAAATATATTGGTTAAGAAACTTGAAAAACAC 540

Qy        541 ATTAACCAAGAAGCATTTAACTGCTTTTTTTACATCACTCTTTGTGCCTTAGATATCATC 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 ATTAACCAAGAAGCATTTAACTGCTTTTTTTACATCACTCTTTGTGCCTTAGATATCATC 600

Qy        601 TGTGAAACAGCTATGGGGAAGAATATTGGTGCTCAAAGTAATGATGATTCCGAGTATGTC 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 TGTGAAACAGCTATGGGGAAGAATATTGGTGCTCAAAGTAATGATGATTCCGAGTATGTC 660

Qy        661 CGTGCAGTTTATAGAATGAGTGAGATGATATTTCGAAGAATAAAGATGCCCTGGCTTTGG 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 CGTGCAGTTTATAGAATGAGTGAGATGATATTTCGAAGAATAAAGATGCCCTGGCTTTGG 720

Qy        721 CTTGATCTCTGGTACCTTATGTTTAAAGAAGGATGGGAACACAAAAAGAGCCTTCAGATC 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 CTTGATCTCTGGTACCTTATGTTTAAAGAAGGATGGGAACACAAAAAGAGCCTTCAGATC 780

Qy        781 CTACATACTTTTACCAACAGTGTCATCGCTGAACGGGCCAATGAAATGAACGCCAATGAA 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 CTACATACTTTTACCAACAGTGTCATCGCTGAACGGGCCAATGAAATGAACGCCAATGAA 840

Qy        841 GACTGTAGAGGTGATGGCAGGGGCTCTGCCCCCTCCAAAAATAAACGCAGGGCCTTTCTT 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 GACTGTAGAGGTGATGGCAGGGGCTCTGCCCCCTCCAAAAATAAACGCAGGGCCTTTCTT 900

Qy        901 GACTTGCTTTTAAGTGTGACTGATGACGAAGGGAACAGGCTAAGTCATGAAGATATTCGA 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 GACTTGCTTTTAAGTGTGACTGATGACGAAGGGAACAGGCTAAGTCATGAAGATATTCGA 960

Qy        961 GAAGAAGTTGACACCTTCATGTTTGAGGGGCACGATACAACTGCAGCTGCAATAAACTGG 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        961 GAAGAAGTTGACACCTTCATGTTTGAGGGGCACGATACAACTGCAGCTGCAATAAACTGG 1020

Qy       1021 TCCTTATACCTGTTGGGTTCTAACCCAGAAGTCCAGAAAAAAGTGGATCATGAATTGGAT 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1021 TCCTTATACCTGTTGGGTTCTAACCCAGAAGTCCAGAAAAAAGTGGATCATGAATTGGAT 1080

Qy       1081 GACGTGTTTGGGAAGTCTGACCGTCCCGCTACAGTAGAAGACCTGAAGAAACTTCGGTAT 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1081 GACGTGTTTGGGAAGTCTGACCGTCCCGCTACAGTAGAAGACCTGAAGAAACTTCGGTAT 1140

Qy       1141 CTGGAATGTGTTATTAAGGAGACCCTTCGCCTTTTTCCTTCTGTTCCTTTATTTGCCCGT 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1141 CTGGAATGTGTTATTAAGGAGACCCTTCGCCTTTTTCCTTCTGTTCCTTTATTTGCCCGT 1200

Qy       1201 AGTGTTAGTGAAGATTGTGAAGTGGCAGGTTACAGAGTTCTAAAAGGCACTGAAGCCGTC 1260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1201 AGTGTTAGTGAAGATTGTGAAGTGGCAGGTTACAGAGTTCTAAAAGGCACTGAAGCCGTC 1260

Qy       1261 ATCATTCCCTATGCATTGCACAGAGATCCGAGATACTTCCCCAACCCCGAGGAGTTCCAG 1320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1261 ATCATTCCCTATGCATTGCACAGAGATCCGAGATACTTCCCCAACCCCGAGGAGTTCCAG 1320

Qy       1321 CCTGAGCGGTTCTTCCCCGAGAATGCACAAGGGCGCCATCCATATGCCTACGTGCCCTTC 1380
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1321 CCTGAGCGGTTCTTCCCCGAGAATGCACAAGGGCGCCATCCATATGCCTACGTGCCCTTC 1380

Qy       1381 TCTGCTGGCCCCAGGAACTGTATAGGTCAAAAGTTTGCTGTGATGGAAGAAAAGACCATT 1440
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1381 TCTGCTGGCCCCAGGAACTGTATAGGTCAAAAGTTTGCTGTGATGGAAGAAAAGACCATT 1440

Qy       1441 CTTTCGTGCATCCTGAGGCACTTTTGGATAGAATCCAACCAGAAAAGAGAAGAGCTTGGT 1500
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1441 CTTTCGTGCATCCTGAGGCACTTTTGGATAGAATCCAACCAGAAAAGAGAAGAGCTTGGT 1500

Qy       1501 CTAGAAGGACAGTTGATTCTTCGTCCAAGTAATGGCATCTGGATCAAGTTGAAGAGGAGA 1560
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1501 CTAGAAGGACAGTTGATTCTTCGTCCAAGTAATGGCATCTGGATCAAGTTGAAGAGGAGA 1560

Qy       1561 AATGCAGATGAACGCTAA 1578
              ||||||||||||||||||
Db       1561 AATGCAGATGAACGCTAA 1578


4.	Claims 383, 402 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (WO2004023973, see score sequence alignment below for instant SEQ ID NO: 4) in view of Cronin (US20150376240) as applied to claims  383, 387-391, 395, 415-418 above and further in view of Leveillard, (WO 2016/097183 Al).
The teachings of Schmidt and Cronin apply here as indicated above.
Schmidt and Cronin do not teach, wherein the regulatory sequence comprises a Kozak sequence or a variant thereof.
However, before the instant effective filing date of the instant invention, Leveillard teaches regulatory sequences for appropriate transcription initiation, termination, and enhancer sequences; efficient RNA processing signals such as splicing and polyadenylation signals; sequences that stabilize cytoplasmic mRNA; sequences that enhance translation efficiency (i.e., Kozak consensus sequence); and/or sequences that enhance protein stability for use in the treatment of retinal degeneration, in particular retinal degeneration due to retinal pigment epithelium dysfunction (abstract, p 14, lines 3-8).
Accordingly it would have been obvious to a person of ordinary skill in the art to combine the CYP4V2 sequence of Schmidt/Cronin by using the AAV vector with regulatory sequence comprising Kozak sequence as disclosed by Leveillard for use in the treatment of retinal degeneration, in particular retinal degeneration due to retinal pigment epithelium dysfunction.
An artisan would be motivated to choose Kozak sequences to receive the expected benefit of the Kozak sequence to enhance translation efficiency for use in the treatment of retinal degeneration, in particular retinal degeneration due to retinal pigment epithelium dysfunction.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining the AAV vector Kozak sequences to receive the expected benefit of the Kozak sequence to enhance translation efficiency for use in the treatment of retinal degeneration, in particular retinal degeneration due to retinal pigment epithelium dysfunction by combining the teachings of Schmidt/Cronin and Leveillard.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.

5.	Claims 383, 408-409 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (WO2004023973, see score sequence alignment below for instant SEQ ID NO: 4) in view of Cronin (US20150376240) as applied to claims  383, 387-391, 395, 415-418 above and further in view of Schambach (Mol Ther, 15(6): 1167-73, 2007).
The teachings of Schmidt and Cronin apply here as indicated above.
Schmidt and Cronin do not teach, wherein the regulatory sequence comprises an upstream enhancer (USE) operably linked to a poly A signal.
However, before the instant effective filing date of the instant invention, Schambach teaches upstream enhancer (USE) operably linked to a poly A signal, wherein the USE is SV40 late 2xUSE for improving transcriptional termination of self-inactivating gamma-retroviral vectors and lentiviral vectors to improve vector efficiency for biosafety (abstract, p 1167, 2nd column).  Schambach teaches the 2xSV USE greatly improved proper messenger RNA (mRNA) processing at the retroviral termination signal. Importantly, the 2xSV USE was superior to the WPRE in suppressing transcriptional read-through, improving not only vector efficiency but potentially also biosafety (abstract) (instant claims 408-409).
Accordingly it would have been obvious to a person of ordinary skill in the art to modify the CYP4V2 sequence vector of Schmidt/Cronin by using the vector with upstream enhancer (USE) operably linked to a poly A signal, wherein the USE is SV40 late 2xUSE as disclosed by Schambach for improving not only vector efficiency but potentially also biosafety.
An artisan would be motivated to use upstream enhancer (USE) operably linked to a poly A signal, wherein the USE is SV40 late 2xUSE to receive the expected benefit of improving not only vector efficiency but potentially also as a biosafety vector.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in modifying the CYP4V2 sequence vector by using upstream enhancer (USE) operably linked to a poly A signal, wherein the USE is SV40 late 2xUSE for improving not only vector efficiency but potentially also biosafety by combining the teachings of Schmidt/Cronin and Schambach.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.

6.	Claims 383, 413 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (WO2004023973, see score sequence alignment below for instant SEQ ID NO: 4) in view of Cronin (US20150376240) as applied to claims  383, 387-391, 395, 415-418 above and further in view of CureVac (US20220025369A1, see score sequence alignment below).
The teachings of Schmidt and Cronin apply here as indicated above.
Schmidt and Cronin do not teach, wherein any part of the vector shares at least 43% sequence identity with any of the CYP4V2 expression cassette sequences in SEQ ID NO: 64. 
However, before the instant effective filing date of the instant invention, CureVac discloses a vector that shares 53.8% identity including CYP4V2 with instantly claimed SEQ ID NO: 64 in the context, particularly preferred therapeutic proteins which can be used in the treatment of metabolic including  eye cancer (retinoblastoma FA—Friedreich ataxia) (see [0010] , [0044] , [0056] [0048] [0080] [0081], [0388]). CureVac discloses the sequence of various nucleotides are important sequences having an increased G (guanosine)/C (cytosine) content are more stable than sequences having an increased A (adenosine)/U (uracil) content. The codons of the RNA are therefore varied compared to the respective wild type RNA, while retaining the translated amino acid sequence, such that they include an increased amount of G/C nucleotides. Several codons code for one and the same amino acid (so-called degeneration of the genetic code), the most favorable codons for the stability can be determined (so-called alternative codon usage) (see [0146].
Accordingly it would have been obvious to a person of ordinary skill in the art to modify the vector with CYP4V2 sequence of Schmidt/Cronin by using the vector that shares at least 43% sequence identity with any of the CYP4V2 expression cassette sequences in SEQ ID NO: 64 as disclosed by CureVac for use in the treatment of therapeutic proteins which can be used in the treatment of metabolic including eye cancer (retinoblastoma FA—Friedreich ataxia).
An artisan would be motivated to use CureVac vector to receive the expected benefit of the sequence of various nucleotides are important sequences having an increased G (guanosine)/C (cytosine) content are more stable than sequences having an increased A (adenosine)/U (uracil) content for treating eye cancer (retinoblastoma FA—Friedreich ataxia).
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in modifying the vector with CYP4V2 by using SEQ ID NO: 64  sequence to enhance translation efficiency for use in the treatment of eye cancer (retinoblastoma FA—Friedreich ataxia) by combining the teachings of Schmidt/Cronin and CureVac.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Score sequence analysis of instant SEQ ID NO: 64.

RESULT 6
US-17-359-902-15900
; Sequence 15900, Application US/17359902
; Publication No. US20220025369A1
; GENERAL INFORMATION
;  APPLICANT: CureVac AG
;  TITLE OF INVENTION: RNA Encoding A Therapeutic Protein
;  FILE REFERENCE: CRVC.P0222US.D1
;  CURRENT APPLICATION NUMBER: US/17/359,902
;  CURRENT FILING DATE: 2021-06-28
;  PRIOR APPLICATION NUMBER: US 16/098,844
;  PRIOR FILING DATE: 2018-11-02
;  PRIOR APPLICATION NUMBER: PCT/EP2017/060692
;  PRIOR FILING DATE: 2017-05-04
;  PRIOR APPLICATION NUMBER: PCT/EP2016/060111
;  PRIOR FILING DATE: 2016-05-04
;  NUMBER OF SEQ ID NOS: 78370
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 15900
;  LENGTH: 1578
;  TYPE: RNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: CYP4V2__Homo_sapiens__NP_997235
US-17-359-902-15900

  Query Match             53.8%;  Score 1293.2;  DB 88;  Length 1578;
  Best Local Similarity   74.5%;  
  Matches 1175;  Conservative  225;  Mismatches  178;  Indels    0;  Gaps    0;

Qy        520 ATGGCTGGACTGTGGCTGGGACTGGTGTGGCAGAAACTGCTGCTGTGGGGGGCCGCTTCC 579
              |:||| || |:|:|||:||| |:||:|:||||||| |:||:||:|:|||| |||||   |
Db          1 AUGGCCGGCCUGUGGCUGGGCCUGGUGUGGCAGAAGCUGCUGCUGUGGGGCGCCGCCAGC 60

Qy        580 GCACTGTCACTGGCTGGGGCTTCACTGGTGCTGAGCCTGCTGCAGAGGGTGGCCTCCTAC 639
              || |:|   |:||| || ||    |:||:||:|||||:||:|||||| |:||||  |:||
Db         61 GCCCUGAGCCUGGCCGGCGCCAGCCUGGUGCUGAGCCUGCUGCAGAGAGUGGCCAGCUAC 120

Qy        640 GCCAGAAAGTGGCAGCAGATGAGGCCCATCCCTACCGTGGCCAGAGCCTATCCACTGGTG 699
              |||||||||:|||||||||:||| ||||:||| ||||:||||||||||:| || |:||:|
Db        121 GCCAGAAAGUGGCAGCAGAUGAGACCCAUCCCCACCGUGGCCAGAGCCUACCCCCUGGUG 180

Qy        700 GGACACGCACTGCTGATGAAGCCTGACGGCAGAGAGTTCTTTCAGCAGATCATCGAGTAC 759
              || ||||| |:||:||:|||||| ||||||||||||::|:: |||||||:||:||||:||
Db        181 GGCCACGCCCUGCUGAUGAAGCCCGACGGCAGAGAGUUCUUCCAGCAGAUCAUCGAGUAC 240

Qy        760 ACAGAGGAGTATAGGCACATGCCACTGCTGAAGCTGTGGGTGGGACCCGTGCCTATGGTG 819
              || ||||||:| || ||||:||| |:||:|||||:|:|||:||| ||||:||| |:||:|
Db        241 ACCGAGGAGUACAGACACAUGCCCCUGCUGAAGCUGUGGGUGGGCCCCGUGCCCAUGGUG 300

Qy        820 GCCCTGTACAACGCCGAGAATGTGGAAGTGATCCTGACCAGCAGCAAGCAGATCGATAAG 879
              ||||:|:||||||||||||| |:||| |:||:||:|||||||||||||||||:||| |||
Db        301 GCCCUGUACAACGCCGAGAACGUGGAGGUGAUCCUGACCAGCAGCAAGCAGAUCGACAAG 360

Qy        880 TCTAGCATGTATAAGTTCCTGGAGCCTTGGCTGGGCCTGGGCCTGCTGACCTCTACAGGC 939
                 ||||:|:| |||::||:|||||| :|||:|||||:|||||:||:||||   || |||
Db        361 AGCAGCAUGUACAAGUUCCUGGAGCCCUGGCUGGGCCUGGGCCUGCUGACCAGCACCGGC 420

Qy        940 AACAAGTGGAGGAGCCGGAGAAAGATGCTGACCCCAACATTCCACTTTACAATCCTGGAG 999
              ||||||:|||| ||| | |||||||:||:|||||| || ::||||:: || |:||:||||
Db        421 AACAAGUGGAGAAGCAGAAGAAAGAUGCUGACCCCCACCUUCCACUUCACCAUCCUGGAG 480

Qy       1000 GACTTCCTGGACATCATGAACGAGCAGGCCAATATCCTGGTGAAGAAGCTGGAGAAGCAC 1059
              |||::||:|||||:||:||||||||||||||| |:||:||:||||||||:||||||||||
Db        481 GACUUCCUGGACAUCAUGAACGAGCAGGCCAACAUCCUGGUGAAGAAGCUGGAGAAGCAC 540

Qy       1060 ATCAACCAGGAGGCCTTTAATTGCTTCTTTTACATCACCCTGTGCGCCCTGGACATCATC 1119
              |:|||||||||||||:: || :||::|:: :|||:|||||:|:||||||:|||||:||:|
Db        541 AUCAACCAGGAGGCCUUCAACUGCUUCUUCUACAUCACCCUGUGCGCCCUGGACAUCAUC 600

Qy       1120 TGTGAGACAGCTATGGGCAAGAACATCGGCGCCCAGTCTAATGACGATAGCGAGTACGTG 1179
              :| ||||| || |:|||||||||||:||||||||||   || ||||| ||||||:|||:|
Db        601 UGCGAGACCGCCAUGGGCAAGAACAUCGGCGCCCAGAGCAACGACGACAGCGAGUACGUG 660

Qy       1180 CGGGCCGTGTATAGAATGAGCGAGATGATCTTTAGGCGCATCAAGATGCCCTGGCTGTGG 1239
               | ||||:|:| ||||:||||||||:||:|:: ||  | |:|||||:||||:|||:|:||
Db        661 AGAGCCGUGUACAGAAUGAGCGAGAUGAUCUUCAGAAGAAUCAAGAUGCCCUGGCUGUGG 720

Qy       1240 CTGGATCTGTGGTATCTGATGTTCAAGGAGGGCTGGGAGCACAAGAAGTCCCTGCAGATC 1299
              |:||| |:|:||:| |:||:|::||||||||||:||||||||||||||  ||:|||||:|
Db        721 CUGGACCUGUGGUACCUGAUGUUCAAGGAGGGCUGGGAGCACAAGAAGAGCCUGCAGAUC 780

Qy       1300 CTGCACACCTTTACAAACTCTGTGATCGCCGAGAGAGCCAATGAGATGAACGCCAATGAG 1359
              |:|||||||:: || |||   |:||:||||||||||||||| ||||:||||||||| |||
Db        781 CUGCACACCUUCACCAACAGCGUGAUCGCCGAGAGAGCCAACGAGAUGAACGCCAACGAG 840

Qy       1360 GACTGTAGGGGCGATGGAAGGGGCAGCGCCCCTTCCAAGAACAAGCGGAGAGCCTTCCTG 1419
              |||:| || ||||| || || |||||||||||   |||||||||| | ||||||::||:|
Db        841 GACUGCAGAGGCGACGGCAGAGGCAGCGCCCCCAGCAAGAACAAGAGAAGAGCCUUCCUG 900

Qy       1420 GACCTGCTGCTGAGCGTGACCGACGATGAGGGCAATCGCCTGTCCCACGAGGACATCCGG 1479
              ||||:||:||:|||||:||||||||| ||||||||  | |:|  |||||||||||:| | 
Db        901 GACCUGCUGCUGAGCGUGACCGACGACGAGGGCAACAGACUGAGCCACGAGGACAUCAGA 960

Qy       1480 GAGGAGGTGGATACATTCATGTTTGAGGGACACGACACCACAGCCGCCGCCATCAACTGG 1539
              |||||||:||| || ::||:|:: ||||| ||||||||||| ||||||||||:||||:||
Db        961 GAGGAGGUGGACACCUUCAUGUUCGAGGGCCACGACACCACCGCCGCCGCCAUCAACUGG 1020

Qy       1540 TCCCTGTACCTGCTGGGCTCTAATCCAGAGGTGCAGAAGAAGGTGGATCACGAGCTGGAC 1599
                ||:|:|||:||:||||   || || ||||:|||||||||||:||| |||||||:||||
Db       1021 AGCCUGUACCUGCUGGGCAGCAACCCCGAGGUGCAGAAGAAGGUGGACCACGAGCUGGAC 1080

Qy       1600 GACGTGTTCGGCAAGTCCGACAGGCCAGCAACCGTGGAGGATCTGAAGAAGCTGAGATAC 1659
              ||||:|::|||||||  |||||| || || ||||:|||||| |:||||||||:||||:||
Db       1081 GACGUGUUCGGCAAGAGCGACAGACCCGCCACCGUGGAGGACCUGAAGAAGCUGAGAUAC 1140

Qy       1660 CTGGAGTGCGTGATCAAGGAGACACTGCGCCTGTTCCCCTCTGTGCCTCTGTTTGCCCGG 1719
              |:||||:|||:||:||||||||| |:| | |:|::||||   |:||| |:|:: ||| | 
Db       1141 CUGGAGUGCGUGAUCAAGGAGACCCUGAGACUGUUCCCCAGCGUGCCCCUGUUCGCCAGA 1200

Qy       1720 TCCGTGTCTGAGGACTGTGAGGTGGCCGGCTATCGCGTGCTGAAGGGCACCGAGGCCGTG 1779
                ||:|   ||||||:| ||||:|||||||:|  | |:||:|||||||||||||||||:|
Db       1201 AGCGUGAGCGAGGACUGCGAGGUGGCCGGCUACAGAGUGCUGAAGGGCACCGAGGCCGUG 1260

Qy       1780 ATCATCCCTTACGCCCTGCACCGGGACCCCAGGTATTTCCCTAACCCAGAGGAGTTTCAG 1839
              |:||:||| :||||||:|||| | |||||||| :| ::||| ||||| ||||||:: |||
Db       1261 AUCAUCCCCUACGCCCUGCACAGAGACCCCAGAUACUUCCCCAACCCCGAGGAGUUCCAG 1320

Qy       1840 CCAGAGAGATTCTTTCCCGAGAATGCCCAGGGCAGGCACCCTTACGCCTATGTGCCATTC 1899
              || ||||||::|:: |||||||| ||||||||||| ||||| :|||||:| |:||| ::|
Db       1321 CCCGAGAGAUUCUUCCCCGAGAACGCCCAGGGCAGACACCCCUACGCCUACGUGCCCUUC 1380

Qy       1900 TCCGCCGGACCAAGGAACTGCATCGGACAGAAGTTTGCCGTGATGGAGGAGAAAACCATC 1959
                |||||| || || |||:|||:||| ||||||:: ||||:||:||||||||| ||||:|
Db       1381 AGCGCCGGCCCCAGAAACUGCAUCGGCCAGAAGUUCGCCGUGAUGGAGGAGAAGACCAUC 1440

Qy       1960 CTGTCTTGTATCCTGAGACACTTCTGGATCGAGAGCAATCAGAAGAGGGAGGAGCTGGGC 2019
              |:|   :| |:||:|||||||::|:|||:||||||||| |||||||| |||||||:||||
Db       1441 CUGAGCUGCAUCCUGAGACACUUCUGGAUCGAGAGCAACCAGAAGAGAGAGGAGCUGGGC 1500

Qy       2020 CTGGAGGGACAGCTGATCCTGCGGCCAAGCAACGGCATCTGGATCAAACTGAAAAGAAGG 2079
              |:|||||| ||||:||:||:| | || ||||||||||:|:|||:||| |:||| ||||| 
Db       1501 CUGGAGGGCCAGCUGAUCCUGAGACCCAGCAACGGCAUCUGGAUCAAGCUGAAGAGAAGA 1560

Qy       2080 AACGCTGACGAGAGGTAA 2097
              ||||| |||||||| :||
Db       1561 AACGCCGACGAGAGAUAA 1578



Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632 
/ANOOP K SINGH/Primary Examiner, Art Unit 1632